

116 HR 3898 IH: Levee Rehabilitation Improvements Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3898IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Bost (for himself and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Corps of Engineers to consider benefits to navigation to be gained by certain
			 projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Levee Rehabilitation Improvements Act. 2.Consideration of benefitsSection 5(a)(2)(A) of the Flood Control Act of 1941 (33 U.S.C. 701n(a)(2)(A)) is amended to read as follows:
			
				
					(A)
					Consideration of benefits
 In preparing a cost and benefit feasibility assessment for any emergency project described in paragraph (1), the Chief of Engineers shall consider—
 (i)the benefits to be gained by such project for the protection of—  (I) residential establishments;
						
							(II)
 commercial establishments, including the protection of inventory; and  (III) agricultural establishments, including the protection of crops; and
 (ii)the benefits to navigation to be gained by such project. . 